ORDER
The Office of Attorney Ethics having petitioned the Supreme Court pursuant to R. 1:20-5 for the immediate temporary suspension of LESLIE A. DIENES, of METUCHEN, who was admitted to the bar of this State in 1981;
And it appearing that respondent has failed to account for funds held in trust by him, or to cooperate with the ethics authorities;
And respondent having failed to respond to the petition, and good cause appearing;
It is ORDERED that LESLIE A. DIENES of METUCHEN is hereby suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
*354ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate .to gain possession and control of the legal files, records, practice and trust assets of LESLIE A. DIENES, wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by LESLIE A. DIENES, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that LESLIE A. DIENES show cause before this Court on May 7, 1991, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and restraints herein should not continue pending final disposition of any complaints pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions, who are the present custodians, to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that LESLIE A. DIENES be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of the Attorney Ethics dealing with suspended attorneys.